Order filed October 2, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00744-CV
                                   ____________

                         JOANNA LAUFER, Appellant

                                        V.

                          JUSTIN GORDON, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-67140

                                     ORDER

      Appellant has filed a motion to challenge the trial court’s order to pay costs.
Pursuant to Rule 145(g)(3) of the Texas Rules of Civil Procedure, we order the
Harris County District Clerk and the court reported for the 280th District Court to
prepare and file with this court the record of all trial court proceedings on
appellants’ claim of indigence. See Tex. R. Civ. P. 145(g)(3). The record must be
provided without charge and filed with this court on or before October 17, 2018.
Any response to appellants’ motion challenging the ruling by the trial court is due
on or before October 29, 2018.



                                     PER CURIAM